Title: Orders and Instructions for John Parke, 3 April 1776
From: Washington, George
To: Parke, John



[Cambridge, 3 April 1776]

It being Found necessary for the Publick Service, that Quarter Master General Colonel Thomas Mifflin, should be dispatched to New York, & the Command in His Department Devolving on You, be it your Care, to see that the Clerks, Commissaries, Waggon Masters, Armourers, Artificers, & the Servants of the Publick of every Denomination within your Inspection, are Diligent in executing your Commands; & forwarding the Publick Service; as a Number of Waggons will this Day be sent by the Legislature of this Province, for the Purpose of Transporting Stores, &c., to Norwich; Those intended for the Q.M. General, you will direct to be Loaded with the Articles first in request upon the Armys Assembling at their General Rendezvous; such as Camp Equipage, Intrenching Tools, Cooking Utensils, &c.; with all the Articles now in Store, belonging

to the Various Branches in the Q.M. General’s Department: a Waggon Master, & some of the Clerks, must Accompany these teams to Norwich, & see that every thing sent from hence, is faithfully deliverd there. as Some Teamsters have lately dropp’d their Lading upon the Road at Waltham, you will Order Waggon Master Goddard to see it Sent forward immediately; and be very Strict for the Future, that every Teamster is made Answerable for the Load he receives, by your Ordering a Clerk to enter in a Book, The Teamster’s Name, place of Abode, & Bill of Lading; a Copy of the Bill of Lading must also be given to the Teamster, upon the Back of which, the receiver of His Load at Norwich should be directed to write the Certificate for the Payment, & unless a Teamster Can produce such Certificate of Delivery, he is not to receive any Money for his Services.
When all the Stores in your Department directed to be Carried from hence to New York, are sent forward and the necessary directions given, to the Person who remains as Assistant Q.M. General to the Troops in this District; you will then without delay, proceed to New York, by the Way of Norwich in Connecticut, upon Your Arrival at Norwich, You will see that all the Stores are Sent before you from thence, and upon Your being Certain that is effected, You Cannot get too Soon to New York, where You will report Your whole proceedings to Colo. Mifflin, produce, & Settle your Accounts with Him.
Depending much upon Your Deligence, Activity, and Fidelity, I rest Satisfied, that no part of the Publick Service Committed to Your Care, & Guidance, will be in the least Neglected. Given at Head Quarters in Cambridge, this 3rd day of April 1776.
